Citation Nr: 1447088	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patellae of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patellae of the left knee. 


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  One day later, the RO in Baltimore, Maryland, notified the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Baltimore, Maryland.  

The Board notes that, on his VA Form 9, the Veteran requested a hearing before a member of the Board in Washington, DC.  A hearing was scheduled for September 20, 2012; however, the Veteran failed to appear.  To date the Veteran has not requested a new hearing.   Consequently, the Board finds that it has met its due process obligation to afford the Veteran with an opportunity for a hearing, and no further action need be taken.

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans.  In an October 2008 letter, the Veteran indicated that he wanted to represent himself.  In an April 2012 letter, the Veteran reiterated that he is "self-representing" in this case.  Accordingly, the Board finds that the earlier power of attorney has been revoked.  

The Veteran submitted additional evidence that was accompanied by a waiver of review by the agency of original jurisdiction (AOJ) executed pursuant to 38 C.F.R. § 20.1304(c).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability has been manifested by complaints of pain with flexion limited, at most, to 75 degrees and normal extension; there is no objective evidence of ankylosis, or frequent episodes of locking and effusion.

2.  The Veteran's service-connected left knee disability has been manifested by complaints of pain with flexion limited, at most, to 75 degrees and normal extension; there is no objective evidence of ankylosis, or frequent episodes of locking and effusion.


CONCLUSIONS OF LAW


1.  The criteria for a rating in excess of 10 percent for patella femoral syndrome of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260 (2013). 

2.  The criteria for a rating in excess of 10 percent for patella femoral syndrome of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board most recently remanded this claim in October 2012 for further development, specifically to obtain updated VA treatment records and schedule a VA knee examination with every effort made to schedule the examination in the morning.  Updated VA treatment records were associated with the file and the Veteran was afforded a VA knee examination at 8 a.m. in December 2012.  The claim was readjudicated in a February 2013 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in October 2007 and November 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran did not identify private treatment records relevant to his claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided a VA examination most recently in December 2012 to evaluate the current severity of his bilateral chondromalacia patellae condition.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  The VA examiner provided a thorough description of the current condition of the Veteran's bilateral chondromalacia patellae.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

The Board observes that in a letter dated March 11, 2013 the Veteran contended that the above-referenced VA examination was inadequate because it was not performed by board certified medical doctor and/or a non-certified medical doctor and that the physician assistant who conducted the requested VA examinations does not have the necessary education, knowledge, training, and expertise to be able to effectively opine as to the etiology of the Veteran's disabilities.  However, the Court has never required that medical examinations only be conducted by physicians.  38 C.F.R. § 3.159(a)(1) provides that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Here, the Veteran has not submitted any objective evidence tending to show that the PA lacked the training and expertise to perform the medical examination and provide the medical opinions proffered.  Rather, the Board finds that the VA examination report, completed by a PA, is comprehensive and adequately addresses the Veteran's bilateral knee symptomatology.  

The Veteran has further questioned the adequacy of the December 2012 VA examination.  Of note, he alleged that he was not asked to expose his knees for the examination for the VA examiner to investigate symptoms such as swelling, the examination was brief and the focus of the examination was range of motion and little else.  However, a review of the VA examination shows that the VA examiner elicited substantial information regarding the Veteran's medical history and current symptoms and completed an objective review of his claims file.  In fact, the findings reported appear to be adequate, and there is nothing in the VA medical opinions that leads the Board to believe the VA examination was less than complete and/or inadequate.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).  The Board is satisfied there was substantial compliance with the Board's Remands.

Increased ratings

The Veteran asserts entitlement to ratings in excess of 10 percent for chondromalacia patellae of each knee. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  The Veteran's right knee condition has been currently assigned 10 percent under Diagnostic Codes (DCs) 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5260 is applicable to limitation of flexion of the knee.

Limitation of motion of the knee is rated under DC 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under DC 5258, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation. 

Under DC 5259, symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.		

Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98 (1998), the VA General Counsel explained that when a Veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to DC 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

As noted above, the Veteran asserts he is entitled to a rating in excess of 10 percent for his chondromalacia patellae of the right and left knee which are currently rated under DC 5299-5260 based on limitation of flexion.  

A friend who knew the Veteran for several years submitted a statement dated November 2007 regarding her observations of the Veteran's symptoms.  The Veteran had difficulty descending stairs.  His flexibility and range of motion was limited by his knee problem.  He often had chronic pain which limited his ability to concentrate, work or move which occurred most often in the morning hours.  The Veteran's knees made noises with walking and bending as if bones were grinding together.  The Veteran no longer ran because of the pain in his knees which was related to his training he experienced in the military.  

A treating certified registered nurse practitioner from the VA submitted a November 2007 statement reflecting the Veteran had increased pain with swelling and locking at the knees.  Further, the Veteran had difficulty with ambulating in the morning with decreased flexibility and balance.  He needed to hold onto a rail to go downstairs which limited his ability to walk and exercise.  

The Veteran was afforded a VA examination in November 2007.  The Veteran provided a history and complained of pain and swelling of both knees.  He reported that his knees gave way but did not lock.  He reported a grinding sensation in both knees especially when coming down steps.  Due to pain and swelling he had to stop jogging and for the past twelve months prior to the examination he noticed a weight gain.  There was increased pain during cold and rainy weather.  The last X-ray of his knees was in 2000.  There was no MRI of his knees.  He was able to drive, work and perform activities of daily living.  There was no history of incapacitating episodes or flare ups.  He was not using any assistive devices, but used neoprene bandages on both knees.  He had not had any aspiration of the knees or cortisone injections.  On examination, the Veteran walked without any assistive devices and without any limp and was not using any knee support or knee brace.  

Range of motion testing found left knee flexion from 0 to 112 degrees; right knee flexion from 0 to 110 degrees; and extension to 0 bilaterally. Upon repetitive use, there was additional functional loss of 5 degrees.  The left knee had retropatellor crepitus on range of motion and tenderness along the medial and lateral joint line.  The right knee had retropatellar crepitus and tenderness along the medial and lateral joint line and medial patellar fact.  There was no effusion in either knee.  The McMurray's, Drawer, and Lachman tests were negative bilaterally.  The medial collateral ligament and lateral collateral ligaments were also stable bilaterally.  The diagnosis was chondromalacia of the knees.  The X-rays found mild degenerative joint disease, right greater than left.  

In the May 2008 Notice of Disagreement (NOD), the Veteran challenged the findings of the prior VA examination.  He explained that one of the major problems with his bilateral knee disabilities is morning stiffness, pain, and aching that precluded him from working at sporadic intervals.  He noted that these symptoms were more pronounced in the winter time.  He stated that the examination results were not indicative of what might have been observed during the worst episodes since it took place with sufficient time after "arising in the morning to recover from inflexion and during a period when a flare-up of pain and inflammation had not occurred."  He also argued essentially that functional loss due to pain was not adequately evaluated.  

As instructed by the October 2012 remand, the Veteran was afforded a VA examination in December 2012, conducted in the morning.  The Veteran diagnoses were degenerative joint disease and chondromalacia patella.  The Veteran provided his medical history.  He reported the use of Motrin as treatment.  He reported pain and the effect on his daily activities was increasing.  He missed worked frequently due to the pain.  Pain and swelling was worse in the mornings and during cold weather.  He also reported giving out in the knees on occasion.  Flare-ups impacted the function of his knee and he described he was unable to get out of bed because of pain and go to work.  Range of motion testing of the knees resulted in flexion from 0 to 75 degrees with painful motion at 75 degrees and full extension with no objective painful motion.  Upon repetitive use, flexion improved bilaterally to 80 degrees and extension remained unchanged.  Functional loss included less movement than normal, weakened movement, pain on movement, swelling, deformity, disturbance of locomotion and interference with sitting, standing and weight bearing.  There was pain to palpation for joint line or soft tissues of the knee bilaterally.  Strength was 4/5 bilaterally for knee flexion and extension.  Joint stability testing was normal for anterior stability, posterior instability and medial/lateral instability.  There was no evidence or history of patellar subluxation or dislocation.  The Veteran in the past had shin splints with no current symptoms.  The Veteran had no meniscal condition or surgical procedures for a meniscal condition, meniscectomy, total knee joint replacement or any arthroscopic or other knee surgery.  There were no scars.  The Veteran did not use assistive devices.  X-rays documented degenerative or traumatic arthritis bilaterally in the knees.  There was no X-ray evidence of patellar subluxation and there was no other significant diagnostic test finding s or results.  The Veteran's knees did not impact his ability to work.  The VA examiner found the Veteran had increased limitation of motion from his last examination evidencing an increase in severity to a moderate disability.  Additionally, X-rays revealed degenerative joint disease bilaterally which was a degenerative progression from the previous diagnosis of chondromalacia.  

VA treatment records reflect treatment of the Veteran's chondromalacia of the patella and subjective complaints of symptoms such as increased pain.  The Veteran reported pain in his knees was worse in the morning and with seasonal changes.  The Veteran used a handrail to go down steps.  On multiple occasions, the Veteran reported that his knees swelled and occasionally gave way.  The pain was worse with jogging, standing too long or walking.  He reported poor flexibility, stiffness and cracking in his knees.  

Given the relevant evidence, the Veteran does not warrant a disability rating in excess of 10 percent for his service-connected chondromalacia patellae of the right and left knee.

The Board finds that a rating in excess of 10 percent is not warranted for either knee under DC 5260 for limitation of flexion.  Throughout the appeal period, the Veteran's flexion was at worst, to 75 degrees during the December 2012 VA examination.  There is no lay or medical evidence that suggests flexion is limited to 45 degrees or less which is needed to warrant a compensable disability rating.  Accordingly, the Veteran has not indicated and the evidence does not show that he has a limitation of flexion to warrant a higher rating based on limitation of flexion of either knee.  

The Board finds that the Veteran is not entitled to a separate rating under DC 5261 for limitation of extension.  During all VA examinations the Veteran has had extension to 0 degrees.  Even with consideration of the 5 percent additional limitation of motion with pain noted during the November 2007 examination, the neither knee exhibited a loss extension of 10 degrees or more as contemplated by a compensable evaluation based on limitation of extension.  Therefore, the Veteran is not entitled to a separate rating under DC 5261 for either knee.  

The Board has also considered the effect of pain, weakness, decreased flexibility and swelling in evaluating the Veteran's disabilities.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence reflects that during the most recent 2012 VA examination there was no objective evidence of pain on repetition and the Veteran's flexion increased 5 degrees; therefore, there was no additional limitation on functionality.  Further, even with consideration of additional 5 degree of limitation of motion noted during the 2007 examination, the Veteran's range of flexion and extension did not result in a compensable level of compensation for either knee.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, even when considering the statements of the Veteran, his friend and his treating nurse including reports of pain, decreased flexibility, giving out and swelling, the criteria for higher ratings based on the Veteran's range of motion is not approximated and a higher evaluation is not warranted on this basis.

In addition, a higher or 20 percent rating under DC 5010 or 5003 requires X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  Although two major joints are involved, the Board is reviewing the ratings of the left knee joint and separately the right knee joint, so a rating for either knee in excess of 10 percent based on DC 5010 (through DC 5003) is not available.  A rating under both codes would constitute pyramiding and a single 20 percent rating under DC 5010 would not benefit the Veteran.  

The Board notes the Veteran's complaints of instability and the VA nurses statement which reported the Veteran had decreased balance and needed to hold a rail to go downstairs.  However, objective findings do not support a finding of even slight instability or recurrent subluxation.  Notably, the 2007 and 2012 VA examiners reported normal or negative results for all joint stability testing.  The Board places greater weight on the objective findings reported by the 2007 and 2012 VA examiners.  Accordingly, a rating for instability is not warranted under DC 5257.

The Veteran has reported episodes of giving way, swelling and locking.  The Veteran's VA nurse submitted a statement reporting the Veteran had swelling and locking.  The Veteran is competent to report symptoms of pain, locking and swelling and the Board has no reason to doubt the Veteran's credibility.  However, the evidence of record does not establish the Veteran has frequent episodes of such.  The Veteran clearly has frequent pain; however, he has reported only occasional giving way throughout VA treatment records and during the most recent 2012 VA examination.  Notably, there neither the 2007 or 2012 VA examiners noted objective findings of effusion.  As such, a higher 20 percent rating is not warranted under DC 5258.

In reaching the above conclusions with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his right and left knee disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, giving out, swelling, and stiffness, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board has considered the Veteran's reports along with findings from the medical evidence and finds the Veteran's degree of functional loss is contemplated by the 10 percent disability ratings.  

The Veteran is not entitled to an increased disability rating for impairment of the tibia or fibula under DC 5262.  At the December 2012 VA examination, the Veteran was noted to have shin splints on both sides.  However, he also reported that he had no current symptoms of the condition at that time. Additionally, there were no tibial or fibular impairments documented by the VA examiner at that time.  Therefore, the Veteran would not be entitled to an increased rating under DC 5262.

There has not been medical evidence of ankylosis or genu recurvatum, at any time during the claim.  Therefore, DC 5256 and 5263 are not for application in this case.  

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted. 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's complaints of pain and limited motion are specifically contemplated in the criteria for evaluating knee disabilities.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for chondromalacia patellae of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent for chondromalacia patellae of the left knee is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


